Title: To John Adams from Louisa Catherine Johnson Adams, 30 January 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John





30 Jan—6 Feb 1823



30th: January—Mr A & the boys dined at Mrs Decaturs & met us at Mr Cannings They found Mrs Decatur was very affable & agreeable & they were much delighted with their entertainment—The balls at this house are always elegant but there is still something flatt & stiff resulting from the knowledge of the Masters rigid love of ettiquette & ceremony—Beauty always appears to advantage here—
31st: Morning as usual at dinner we had Mr Barber Mr Vandyke Mr D’Wolfe Gov Wright Mr Herrick Gen Vance Mr R R Reid Dr. Condict Gen Kirkland Mr Barstow—This was one of our social dinners & passed away very agreeably—We retired early from Table to go to Mr Thompsons who received company for the first time to introduce his daughter & new Son in Law. To my utter astonishment & somewhat to my discomfiture I was obliged to dance with the Bride Groom. Met there Mrs Gilmor a celebrated belle from Baltimore—She is certainly a fine showy woman—Madame de Bresson looked remarkably well and the parents appear to be delighted with the Match—Their prospects however are but poor & I doubt if there is much reason for rejoicing in any of the parties I so much respect the family I sincerely wish that happiness may attend all parties—We had a delightful Evening & the party was conducted with great propriety & decorum—The family urged me much to repeat my visit tomorrow evening—Mr A. has a very violent cold & cough I therefore engaged for myself & the young people but excused him—All the heads of Department attended in compliment to the occasion—
1st: The day was tempestuous and we were really afraid we should have a frightful hurricane—It lasted however only a quarter of an hour but cleared off with a bitter cold wind—We all went according to promise & met a small party among whom was Mr Poinsett just returned from Mexico & I was much amused by the descriptions he gave me of the Court of Iturbide and his Queen and Princess, according to his account it must be very like the Court of Tom Thumb. The Ladies all smoke & are not handsome—as the rooms were not heated and the night very cold I took a very violent cold and returned home quite unwell & much rejoiced at passing tomorrow at home
2 The boys went to Rockville & Mary and I went to George Town & paid visits—In the evening Mr Frye & Mrs Smith came & passed with us and did not leave us till late—as I was very unwell she promised to bring me a book to amuse me tomorrow. The conversation was rather more solid than that which takes place in parties or large assembles.
3. My cough was so violent I was obliged to stay at home. The boys went to church to hear Mr McIlvain & Mr A. at my request kept house & took remedies for his cold. At four oclock I heard the stage drive & opened. I flew down stairs to receive Elizabeth Hopkinson one of the finest girls I have met with & to whom I feel sincerely attached. She proposes to spend some time with me

in return for the visit I paid her Mother last Summer. The boys returned from Rockville and we passed a delightful evening in social chat They have conducted themselves with so much propriety and their manners are so pleasing we shall deplore their loss, as they have not only reanimated us but given life and spirits to all the parties which they have joined John is very much improved & Charles gives strong indications of being every thing our hopes have taught us to anticipate—& I flatter myself they will do honour to the name.
3 We were at home all the morning—In the afternoon Mr d Espinville called to invite Miss Hopkinson  and to beg we would be there at six oclock. We went as soon after as possible but it was past seven ere we arrived We found a numerous and brilliant party but the Bride not having arrived we were in good Season. The Bride was led upstairs by the Count and my Ladyship by the Bride Groom and dancing began—In about an hour after the Count came to me and asked me to walk down stairs with him that I might get a good place to see the fire-works to which I assented and I with a number of other Ladies took my stand at the windows where after waiting sometime & finding it impossible to set them well going we returned to the parlour & sat contentedly the remainder of the evening amusing ourselves as well as we could. Mr Clay almost overpowered me with compliments—He seems inclined to play the courtier this Winter notwithstanding the sly and insidious attack which appeared a short time previous to his visit—We returned very late—This party was given to celebrate the ratification of the Treaty and the Marriage of the Secretary and was very well receivd. The uniting the two things was a capital idea as it probably ensures the payment of the expense by the King—What a foolish thing popular favour is this Winter we are all the fashion—I beg’d the New married couple to come to me tomorrow when I propose to give them a little féte
4 Received many morning visits & in the evening we had our little party As the Bride had no bride Maids I invited four young Ladies & had them dress alike They presented her with a bouquet on her entrance afterwards formed themselves into a cotillion and then did the honours of the supper and it passed over to the satisfaction of every body. The compliment was trifling, however, as I could not make any change from my usual course it had the effect of novelty & pleased—The Bride Groom has more sensibility than the Lady and seemed more touched by the distinction which he spoke of as very flattering—it really was intended as a small tribute of respect to the family & I am glad it pleased.
5 We were all so tired that we determined to stay at home all day & not to go to the drawing room in the Eveng.—We had a Number of morning visits and this killed time one of the greatest enemies of people whose lives are spent in a round of pleasure. Mr A. Went to the Presidents—Mr Pinkney & Mr Laborie came in & our eveng. was spent in laughter & in frolic till nearly midnight. They are both very fine young men—Mrs Smith was of the party also—
6 This was one of our dinner days and at the accustomed time our company met Mr Clay Mr Brown Bishop Dubourg Mr Edwards Gov Dickinson Gov Findlay Mr Durfee Judge Rowan and his Son Mr John Wells Mr Hernandez the new delegate from Florida—This was one of the  social dinners which I always note with pleasure—In the  eveng we went to a party at Mrs T Monroe’s—The crowd was not so great as usual but I passed a very pleasant Eveng. as both my Sisters were there—It was bitter cold & snowed—Saw Mr G Blake who with his Lady have just arrived in Washington—







